Citation Nr: 1013480	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-39 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical 
whiplash injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1980 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This appeal was previously before the Board in November 2009.  
The Board remanded the claim so that the RO could 
readjudicate the claim based on all the evidence of record, 
after additional evidence had been submitted without a 
waiver.  The remand directive now completed, the case has 
been returned to the Board for further appellate 
consideration


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Residuals of a cervical whiplash injury do not result in 
forward flexion of 15 degrees or less, a total combined range 
of motion of the cervical spine less than 170 degrees, nor an 
abnormal spinal contour or gait as a result of muscles 
spasms.  In addition, there is no evidence of any 
incapacitating episodes requiring physician- prescribed bed 
rest throughout the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
cervical whiplash injury have not been met throughout the 
appeal period.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed her increased rating claim in 
November 2005.  Thereafter, she was notified of the 
provisions of the VCAA by correspondence dated in December 
2005 and July 2006.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in February 2010.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in an April 2008 
letter and in the July 2006 letter.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with her claims file.  She was 
also afforded VA fee basis medical examinations in March 2006 
and April 2008 to assess the current nature of her claimed 
disability.

Furthermore, she has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2009)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a (2009)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2009)


Factual Background and Analysis

The Veteran was involved in a head-on automobile accident in 
1993, and was granted service connection for cervical 
whiplash injury, with an evaluation of 20 percent, from 
January 1, 1996.  She filed the current claim for an 
increased rating in November 2005, and in an adjoining 
statement that her neck had "stiffen[ed] up to the point 
that [she] could no longer type without pain" and that she 
was receiving shots for the pain.  

VA treatment records reflect that the Veteran has been 
treated for complaints of neck and shoulder pain.  In March 
2005, she presented with chronic right shoulder/neck pain, 
and at the time denied numbness, tingling and weakness.  On 
physical examination she had a full range of motion of both 
upper extremities and the cervical spine.  The neck was 
neurologically and vascularly intact.  The impression was of 
myofascial pain secondary to suboccipital trigger point 
associated with posture and build, with no indication for 
imaging or further diagnostics at the time.  In December 
2005, she sought treatment for neck/shoulder pain which had 
lasted for three weeks and felt like pins and needles.  A 
neurological examination of cranial nerves II through XII was 
grossly intact, and her motor strength was 4/5 on the right.  
She was diagnosed with myofascial pain syndrome.

A February 2006 MRI of the cervical spine which revealed 
posterior and left herniation of the nucleus pulposus at the 
C5-C6 level and relative left lateral C5-C6 spinal stenosis.

The Veteran underwent a fee-basis VA examination in May 2006; 
there is no indication the claims file was available and 
reviewed in conjunction with the examination.  She described 
symptoms of: stiffness in the neck and shoulders; weakness 
with radiation down the right arm; and constant pain located 
at the cervical spine area.  She stated she was able to 
function through the pain with medication (steroid injections 
and pain medications).  From her statements, the examiner 
noted that she experienced functional impairment when the 
pain made it difficult for her to work.  

On physical examination the Veteran's posture and gait were 
within normal limits, and she did not require an assistive 
device for ambulation.  Examination did not reveal radiation 
of pain on movement, but did reveal evidence of muscle spasm 
on the right side of the neck.  She had no ankylosis of the 
cervical spine, but there was tenderness.

The Veteran's range of motion was as follows:

Movement
Normal ROM
ROM in degrees
Degree pain 
occurs
Flexion
0 to 45
35

Extension
0 to 45
20

Right Lateral 
Flexion
0 to 45
35
20
Left Lateral 
Flexion
0 to 45
30
20
Right rotation
0 to 80
70

Left rotation
0 to 80
60


The examiner noted the Veteran was additionally limited by 
pain and fatigue after repetitive use, but not additionally 
limited by weakness, lack of endurance, or incoordination 
after repetitive use; however, the examiner then noted "the 
above factors additionally limit the joint function by 10 
degrees."  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
The neurological examination showed motor function and 
sensory function of the upper extremities was within normal 
limits.  She was diagnosed with posterior and left herniation 
of the nucleus pulposus at C5-C6 disc level with relative 
left lateral C5-C6 spinal stenosis.

A January 2006 VA treatment record noted that the Veteran 
could perform all activities of daily living independently 
and required no assistive devices for walking.  She was noted 
to have "good" extension and flexion, with "good with 
slightly better movement to the left" side to side movement.  
She had minimal pain with cervical compression.  She was 
assessed with myofascial pain syndrome.

In May 2006 the Veteran was issued a disposable TENS 
(transcutaneous electrical nerve stimulation) electrodes in 
support of ongoing TENS usage.

In January 2007 rating decision the Veteran was granted 
noncompensable service connection for myofascial pain 
syndrome, noting that her records showed chronic pain in her 
head, neck, shoulders and back.

In April 2008 the Veteran was afforded a fee-basis VA 
examination; there is no indication the claims file was 
available or reviewed by the examiner in conjunction with the 
examination.  The Veteran described symptoms of stiffness and 
pain in the neck and upper shoulders.  She noted the pain was 
constant and radiated to the upper extremities, though she 
denied weakness or numbness of the upper extremities.  With 
the use of medication and a TENS unit she was able to 
function.  She stated that no physician had recommended 
incapacitation, other types of treatment, or prosthesis.  She 
did not have a history of surgery.

On physical examination, her posture and gait were normal and 
she did not use an ambulatory device.  Examination of the 
spine did not reveal radiation of pain on movement or muscle 
spasm.  There was tenderness of the lower cervical spine.  
She did not have cervical ankylosis or deformity.

Range of motion testing yielded the following results:

Motion
Normal ROM
ROM in degrees
Degree pain 
occurs
Flexion
0 to 45
45
10
Extension
0 to 45
45
5
Right Lateral 
Flexion
0 to 45
45
20
Left Lateral 
Flexion
0 to 45
45
20
Right Rotation
0 to 80
80
45
Left Rotation
0 to 80
80
45

After repetitive motion, the range of motion was further 
limited by pain, but not by fatigue, weakness, lack of 
endurance or incoordination.  The additional limitation of 
motion was zero degrees.  Her cranial nerves II through XII 
were grossly intact, her coordination was norma, there was no 
evidence of peripheral neuropathy, and the motor and sensory 
testing of the upper extremities was grossly normal.  She was 
diagnosed with cervical sprain.

The Veteran had x-rays taken in conjunction with the 
examination, and the radiologist read the x-rays to show the 
cervical spine had good alignment throughout with disc spaces 
preserved and vertebral body height maintained; a negative 
cervical spine. 

Additional images of the Veteran's cervical spine were taken 
in June 2008.  They showed minimal anterior osteophyte 
formation from C4-5 through C6-7, and the impression was of 
minimal degenerative changes.

In June 2008, the Veteran's representative requested that she 
be scheduled for an additional VA examination.  However, the 
representative mistakenly noted that her last examination was 
in March 2006, when in actuality, an examination had been 
performed in April 2008. 

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the Veteran 
warrants no more than a 20 percent evaluation for her 
cervical whiplash injury for the entirety of the appeal 
period.  

The Veteran's cervical disability was evaluated at 20 percent 
disabling in September 1996 because she had recurring attacks 
of moderate intervertebral disc syndrome.  Effective 
September 23, 2003, the criteria for evaluating spine 
disabilities changed to the criteria which is currently in 
effect.  The current criteria for rating diseases and 
injuries of the spine provide an evaluation of 20 percent for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion not greater than 170 degrees.  As the claim for an 
increased rating was filed in 2005, the prior spine ratings 
are not applicable. 

The Veteran's forward flexion of the cervical spine (from the 
May 2006 examination) was greater than 30 degrees but not 
greater than 40 degrees (criteria for a 10 percent rating) 
but with the additional loss of 10 degrees for pain on 
repetitive motion was 25 degrees.  The combined range of 
motion of the cervical spine was 250 degrees, and with the 
additional loss of 10 degrees with pain on repetitive use, 
was 190 degrees which is greater than 170 degrees but not 
greater than 335 degrees (criteria for a 10 percent rating).  
She had muscle spasm but not severe enough to result in an 
abnormal gait or abnormal spinal contour.  As such, the 
evidence does not show that the residuals of the cervical 
spine whiplash warrant more than a 20 percent rating under 
the above-cited criteria.  It logically follows, that if the 
criteria for a 30 percent rating are not reached, higher 
ratings are also not reached.  The Veteran did not have 
ankylosis of the cervical spine.  The evidence did not show 
any incapacitating episodes.  X-ray evidence of mild 
degenerative changes of the cervical spine and some 
limitation of motion are documented.  

The Board further finds that the Veteran's loss of range of 
motion renders Diagnostic Code 5003 inapplicable, because the 
Veteran has loss of range of motion as described above and he 
is compensable for such loss of range of motion under 
Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  Also with regard to Note (1) of the General 
Rating Formula for Disease and Injuries of the Spine, the 
Board observes that the medical evidence fails to show the 
Veteran's cervical spine disability has been productive of 
any objective neurological abnormalities.  Both examiners 
noted that there was no functional loss, and therefore the 
Board finds that additional compensation for functional loss 
of a joint is not for application in this case.  See 
38 C.F.R. §§ 4.40, 4.45; see also Deluca, supra.  As noted 
above, the pain the Veteran has reported in her shoulder are 
addressed by her evaluation for service-connected myofascial 
pain syndrome.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's neck condition.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe her disability level and 
symptomatology and provide for higher ratings.  Additionally, 
the Board explored whether other diagnostic codes could 
afford the Veteran a higher rating.  Though the Veteran has 
significant pain due to her disability, pain is contemplated 
in the disability ratings, and she stated to examiners that 
with medication she is functional.  Thus, her disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for 
extraschedular consideration is not warranted

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for cervical 
whiplash injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


